Case 1:19-cr-00561-LAP Document 321-1 Filed 05/25/21 Page 1 of 2




             EXHIBIT A
           Case 1:19-cr-00561-LAP Document 321-1 Filed 05/25/21 Page 2 of 2


From:              Ronald Kuby
To:                Scott Glass
Cc:                rhiyatrivedi@gmail.com; mgarbus@offitkurman.com; Aaron Marr Page; Rita Glavin; Maloney, Brian P.; Sareen
                   Armani; Steven Donziger
Subject:           Monday
Date:              Saturday, May 15, 2021 5:10:55 PM


        Dear Judge Preska:
        Pursuant to my representations to the Court at the close of business Thursday evening, I
        write to inform the Court, and opposing counsel, that it is my understanding that Mr.
        Donziger will not be testifying on Monday and will make the appropriate waiver in open
        court.  
        To be clear, Mr. Donziger had intended to testify to why he chose to go into voluntary civil
        contempt to test the validity of the underlying order. He would also attest to his good faith
        belief that a Second Circuit ruling vindicating this path would vitiate (or require modification
        of ) the many subsequent orders that failed to acknowledge the “interpretation order” of April
        25, 2014. This testimony has essentially been rendered irrelevant by this Court's decision
        on the collateral bar question. Thus, this fraught and difficult decision has been made under
        the constraints of this Court’s ruling on that question, as well as this Court’s articulation of
        the issues it believes to be the only one’s before it.
        Should counsel persuade this Court to modify its ruling, Mr. Donziger may revisit the issue
        of his testimony on Monday.


Respectfully submitted,

Ronald L. Kuby
